Title: To Thomas Jefferson from Andrew Smith, 16 April 1821
From: Smith, Andrew
To: Jefferson, Thomas


                        Sir
                        Richmond 16th April 1821
                    On the 24th of Octr I had the honor to address you, acknowledging receipt of the amount of your Draft on Bernard Peyton Esqr &c.I think I already took the liberty of informing you that I had resumed the Agency of the “Boston Glass Compy” and Should be gratified to receive your future orders—Presuming that the “Central College” will now progress rapidly to completion, and that it is your desire it should be composed of the best materials, I beg permission to state, as a well ascertained fact, that for Strength and brilliancy the “Boston Crown Glass” far excells any other in the World, and, altho’ it may cost rather more at first, it eventually proves by far the most economical. I trust, therefor, Sir, you may see the propriety of recommending the use of this Glass in preference to any other, and that I may in due time be favor’d with orders from the contractors, for Such as may be wanted, under an assurance of my being able to deliver it to them, at the landing in Richmond, on as good terms as if they were to send the Money to purchase it at the Manufactory in Boston—and then Pay freight and charges besides;I ask permission also, to hand for your perusal two printed papers relative to the “Roman Cement” made in London, and lately introduced into the U, States; an article getting much in repute at the North, and may be found important about the College, as well as in your Individual Improvments—for Sales of this article I have lately received an Agency, and shall be pleased to furnish yourself, or the Contractors for the College, on as low terms as it can be imported,I pray you, Sir, to excuse this libertyI am Respectfully Sir Your obedt Servt
                        
                    Andw Smith